Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/357,607 filed 11/21/2016 is in response to applicant’s request for continued examination, RCE, filed 08/24/2021. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
Claims 1, 3-21 are currently pending in this application and all claims are under full consideration. This application is in condition for allowance. 
Allowed Claims
Claims 1, 3-21 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance.
The instant invention is directed towards a reinforced electrolyte matrix for a molten carbonate fuel cell comprising  a porous ceramic matrix, a molten carbonate salt provided in the ceramic matrix, and least one reinforcing structure comprising (a) rod, fiber, whisker or boulder 
The closest prior art is considered to be Tomimatsu et al. (U.S. Patent 5,595,832), Jian et al. (U.S. PG Publication 2014/0038081) and Shin et al. (U.S. PG Publication 2011/0287333). 
Tomimatsu discloses a molten carbonate fuel cell comprising an electrolyte body including a porous body and short fiber, but Tomimatsu does not teaches a rod or whisker, or a boulder, and also does not teach the fiber is coated with a protective film. And consequently, does not teach the fiber does not react with the molten carbonate.  Tomimatsu also does not disclose the claimed alumina-zirconia boulder included in the reinforced electrolyte matrix. Tomimatsu also does not disclose the method of manufacturing the reinforced electrolyte matrix or a molten carbonate fuel cell including the reinforced electrolyte matrix.  
Jian discloses a ceramic fibrous material and a plurality of entangled fibers having a coating thereon. Jian, however, does not teach the claimed reinforced electrolyte matrix that do not react with molten carbonate salt. Jain also does not disclose the claimed alumina-zirconia boulder included in the reinforced electrolyte matrix. Jian also does not disclose the method of manufacturing the reinforced electrolyte matrix or a molten carbonate fuel cell including the reinforced electrolyte matrix.
Shin discloses an electrolyte and reinforcing particles to reinforce electrolyte matrix, but does not teach a reinforced electrolyte particle as claimed comprising of rod, fiber, whisker or boulder, coated with a protective film and wherein the reinforcing structure does not react with 
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claims 1, 3-21 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722